DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

           A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.

 Allowable Subject Matter

            Claims 1 – 2, 5 – 12 and 15 – 20 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
jα1 = 1, it would be inherent that the zero exponent rule basically says that any base with an exponent of zero is equal to one); and transmitting CSI feedback to the base station, wherein the CSI feedback comprises an indication of one or more elements of the vectors of amplitude coefficient vectors and phase coefficient vectors corresponding to at least one identified beam (Paragraphs 0092 and 0093), wherein the CSI feedback does not include the first element of the amplitude coefficient vector and jα1 of SP-beam1, Paragraphs 0088 – 0093).

            Okuyama et al (US 2018/0331746) teaches of performing a phase offset operation (variable phase shifters, PS, Fig.5 and Paragraph 0051) on the set of beams (receive beamforming, Fig.5 and Paragraph 0051) prior to the Fourier-based transformation (#8, Fig.5), the phase offset operation based on the phase of the particular beam (phase shifting applies to the phase of each beam, Fig.5 and Paragraphs 0051 – 0053).

           However, none of the cited prior art alone or in combination provides the motivation to teach: “calculating no more than half of the taps for the at least one identified beam, wherein an i-th tap of the at least one identified beam is a complex conjugate of a tap for a number of subbands minus i, wherein each tap is an inverse Fourier transform of rows of time-domain coefficient vectors.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Primary Examiner, Art Unit 2633